Citation Nr: 0947272	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition, to include a left hip replacement.

2.  Entitlement to service connection for a right hip 
condition, to include a right hip replacement.

3.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service in the New Jersey Air National 
Guard (NJANG) from December 1969 to April 1970 and from 
January 2002 to March 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

In May 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge (AVLJ) and the hearing transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his currently 
diagnosed left and right hip conditions, to include bilateral 
hip replacements, as well as his diabetes mellitus are 
related to service.  As noted above, the Veteran had active 
service in the NJANG from December 1969 to April 1970.  He 
also had NJANG service from February 1982 to November 2005, 
with active service from January 2002 to March 2002.

In this instance, it is unclear from the records associated 
with the claims file which periods of NJANG service were for 
the purposes of active duty for training (ACDUTRA) or 
inactive duty training (INACDUTRA).  As such, the RO should 
contact the New Jersey Adjutant General, the appropriate 
service department, and/or Federal agency, to include the 
National Personnel Records Center (NPRC), to obtain a 
complete copy of the Veteran's service personnel records 
(SPRs).  In addition, the RO should verify the Veteran's 
dates of active duty for training and inactive duty training 
in the New Jersey Air National Guard.  If no such records 
exist, a notation indicating as such should be included in 
the claims file.  

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran reported subjective complaints 
of right hip pain in June 1985.  According to the Veteran, he 
described a "giving out" pain that was present for 
approximately one year.  The Veteran was subsequently 
afforded a periodic clinical evaluation and physical 
examination in April 1989.  A notation on the clinical 
evaluation indicated that the Veteran had a history of hip 
pain (i.e., degenerative joint disease), but that recent x-
rays showed no signs of progression.  The Veteran returned to 
sick call in July 1989 after straining his left hip while 
lifting an object.  

Also associated with the claims file is a statement from E. 
Ford, M.D. dated March 1990.  Dr. Ford reported that he 
treated the Veteran since November 1986 for vascular necrosis 
of the right hip with marked osteoarthritic changes.  Dr. 
Ford also noted that the Veteran recently sustained a back 
injury while lifting an object at work.  

The Veteran subsequently underwent a total left hip 
replacement at a private medical facility in May 1990.  
Shortly thereafter, in September 1994, the Veteran underwent 
a total right hip replacement surgery.  In August 1998, 
following a failed acetabular component of the left hip 
prosthesis, the Veteran underwent a total left hip revision 
surgery with placement of a "new cup."  

According to M. Richman, M.D. the Veteran was first diagnosed 
as having diabetes mellitus in 1999.  The Veteran was 
subsequently prescribed oral medications to control this 
condition.  The Board also notes that the Veteran requested 
and received numerous medical waivers during the course of 
his career in the NJANG which allowed him to continue his 
service.  

For instance, the Veteran underwent a physical examination in 
September 2003 to determine his continued eligibility for a 
medical waiver.  The examiner noted that the Veteran's past 
medical history was significant for a total left hip 
replacement (1990), total right hip replacement (1994); left 
hip revision (1998), and diabetes (2000).  The examiner also 
noted that the Veteran's bilateral hip condition was 
currently "asymptomatic" while his diabetes was 
"controlled."  The examiner concluded that the Veteran was 
qualified for worldwide duty and it was recommended that the 
Veteran be granted a medical waiver for his bilateral hip 
replacements and diabetes since "both of which do not limit 
his ability to perform his current military duties . . . or 
jeopardize mission completion or mission safety."

In August 2003, the Veteran was recommended for a medical 
discharge from the NJANG as a result of multiple "medical 
conditions."  The Veteran was subsequently afforded an 
aeromedical examination in July 2005.  Following a physical 
examination, the Veteran was disqualified for worldwide duty 
as a result of diabetes mellitus, osteoarthritis, and 
avascular necrosis with bilateral hip replacements.  The 
Veteran was medically separated from service, effective 
November 2005.

Based on the medical evidence described above, the Board 
finds clear and unmistakable evidence that the Veteran's 
diabetes mellitus, as well as his bilateral hip conditions, 
to include left and right hip replacements, existed prior to 
his second period of active service (i.e., January to March 
2002) in the NJANG.  See 38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. § 3.304(b) (2009); VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

VA has a duty to assist Veterans to obtain evidence to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty includes providing a 
thorough and contemporaneous medical examination.  Id.  Here, 
the Veteran should be afforded VA examinations to determine 
whether the diabetes mellitus, as well as his bilateral hip 
conditions, to include left and right hip replacements, were 
aggravated by his second period of active service (i.e., 
January to March 2002).  Further, pursuant to VAOPGCPREC 82-
90, the examiner must address whether his diabetes mellitus, 
as well as his bilateral hip conditions, to include left and 
right hip replacements, are congenital defects or diseases 
and if there was a superimposed disease or injury in service.

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature.  Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2009).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board also notes that VA attempted to obtain any and all 
Social Security Disability (SSA) records pertaining to the 
Veteran.  A response from the SSA Records Center, dated July 
2008, states that his records were destroyed and that further 
efforts to obtain these records would be futile.  As such, 
the RO should contact the Veteran, inform him that these 
records were destroyed, and request that he submit any and 
all Social Security Disability records in his possession.

Additionally, the Veteran has not been provided with a duty-
to-inform notice that fully complies with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide him with 
complete VCAA notification and inform him of the type of 
information and evidence needed to substantiate a service 
connection claim on a direct basis for (1) a left hip 
condition, to include hip replacement; (2) a right hip 
condition, to include hip replacement; and (3) diabetes 
mellitus.  The Veteran should also be informed of the type of 
information and evidence needed to substantiate his claim 
based on in-service aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
inform him that VA's efforts to obtain 
Social Security Disability records were 
unsuccessful.  Specifically, the Veteran 
should be advised that correspondence from 
the Social Security Administration 
indicated that these records were 
destroyed and that further efforts to 
obtain them would be futile.  As such, the 
RO should request that the Veteran provide 
to VA any and all Social Security 
Disability records in his possession.  

2.  The RO should also send a duty-to-
inform notice to the Veteran pursuant to 
the Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection on a direct 
basis for (1) a left hip condition, to 
include hip replacement; (2) a right hip 
condition, to include hip replacement; and 
(3) diabetes mellitus, as well as service 
connection based on in-service aggravation 
of a preexisting disability.
 
3.  The RO should contact the New Jersey 
Adjutant General, the appropriate service 
department, and/or Federal agency, to 
include the National Personnel Records 
Center (NPRC), to obtain a complete copy 
of the Veteran's service personnel 
records.  In addition, the RO should 
verify the Veteran's dates of active duty 
for training (ACDUTRA) and inactive duty 
training (INACDUTRA) in the New Jersey Air 
National Guard.  If no such records exist, 
a notation indicating as such should be 
included in the claims file.  

4.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA joints examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's left hip condition, to include 
hip replacement, and his right hip 
condition, to include hip replacement, is 
a congenital/developmental defect or a 
disease process.  If the examiner 
determines that the hip conditions are 
congenital defects, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.

If the examiner determines that the 
bilateral hip conditions, to include left 
and right hip replacements, are not 
congenital/developmental defects, and 
light of the Board's determination that 
the Veteran's bilateral hip conditions, to 
include left and right hip replacements, 
clearly and unmistakably existed prior to 
the Veteran's second period of active 
service (i.e., January to March 2002), the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the bilateral hip 
conditions, to include left and right hip 
replacements, which occurred during the 
Veteran's second period of active service 
(i.e., January to March 2002).  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the Veteran's 
bilateral hip condition, to include left 
and right hip replacements, did not 
increase in severity during the second 
period of active service, the examiner 
should indicate as such.  Temporary or 
intermittent flare-ups during service are 
not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  The examiner must 
provide a complete rationale for any 
stated opinion.  

5.  The RO should make arrangements with 
an appropriate VA medical facility for a 
VA diabetes mellitus examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In light of the Board's determination that 
the Veteran's diabetes mellitus clearly 
and unmistakably existed prior to the 
Veteran's second period of active service 
(i.e., January to March 2002), the 
examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the diabetes mellitus 
which occurred during the Veteran's second 
period of active service (i.e., January to 
March 2002).  If the examiner answers this 
question affirmatively, the examiner is 
then asked to express an opinion as to 
whether the increase in severity is 
clearly and unmistakably (i.e., 
undebatably) due to the natural progress 
of the disease.  If the examiner 
determines that the Veteran's diabetes 
mellitus did not increase in severity 
during the second period of active 
service, the examiner should indicate as 
such.  Temporary or intermittent flare-ups 
during service are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted to symptoms, is worsened.  The 
examiner must provide a complete rationale 
for any stated opinion.  

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

